IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,901-02


                          EX PARTE KEITH REYNOLDS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 20090D02381 IN THE CRIMINAL DISTRICT COURT NO. 1
                           FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

manufacture or delivery of a controlled substance and one count of possession of marijuana, and was

sentenced to seventeen years’ imprisonment for the manufacture or delivery count and three years’

imprisonment for the possession of marijuana count, to run concurrently.

        Applicant contends that he was denied his right to appeal because he was erroneously advised

that he had no right of appeal after entering into an agreement at the sentencing stage of trial.

Applicant alleges that upon further investigation it was discovered that he did not knowingly and
                                                                                                      2

voluntarily waive his right to appeal from the jury’s verdict.

          The trial court has determined that Applicant was denied his right to appeal this conviction,

and that he desire to pursue an appeal. We find that Applicant is entitled to the opportunity to file

an out-of-time appeal of the judgment of conviction in Cause No. 20090D02381 from the Criminal

District Court No. 1 of El Paso County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 8, 2014
Do not publish